DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph [0020], in the first sentence, “a training set a training set” should be corrected.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 8, 10-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20170351939 to Madabhushi et al. (hereinafter referred to as “Madabhushi”) in combination with WIPO Publication WO 2021030784 A1 to Schabath et al. (hereinafter referred to as “Schabath”). 
As to claim 1, Madabhushi discloses a non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause a processor ([0073]; [0074]) to perform operations, comprising:
	accessing a medical imaging scan of a tumor ([0032]);
	segmenting a peri-tumoral region around the tumor ([[0034]);
	extracting one or more intra-tumoral radiomic features from the tumor and one or more peri-tumoral radiomic features from the peri-tumoral region ([0035]-[0036]);
	providing the one or more intra-tumoral radiomic features and the one or more peritumoral radiomic features to a trained machine learning model ([0038]);
	receiving a radiomic risk score (RRS) associated with the tumor from the machine learning model ([0039]);
	generating a prognosis for the tumor based on the radiomics score ([0039]; [0021]-[0022]).
	Madabhushi does not disclose:
	determining a clinical-radiomics score based on the RRS and one or more clinicopathological factors; and
	generating a prognosis for the tumor based on the clinical-radiomics score.
	However, this is well known in the art.  For example, in an analogous environment, Schabath teaches: 
	determining a clinical-radiomics score based on an radiomics risk score and one or more clinico-pathological factors (Fig.1, image-based features combined with clinical covariates; pages 15-17, Table 1, paragraph [0043]); and
	generating a prognosis for the tumor based on the clinical-radiomics score (Fig.1, predictive models; [0053], predictive treatment response; page 35, Example 2, predict overall survival among non-small cell lung cancer patients).
	Schabath’s teaching provides the advantage of identifying patients that are unlikely to respond to immunotherapy ([0056]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Madabhushi’s invention according to Schabath.
As to claim 2, Madabhushi and Schabath render obvious the non-transitory computer-readable medium of claim 1, wherein the prognosis is one of disease-free survival (DFS), non-DFS, or a likelihood of DFS (Schabath: page 35, Example 2).
As to claim 3, Madabhushi discloses the non-transitory computer-readable medium of claim 1, wherein at least one of the one or more intra-tumoral radiomic features or the peri-tumoral radiomic features comprise a first-order statistic of one or more of the following, extracted from the one of the medical imaging scan or the medical imaging scan after transformation with one of a filter or a wavelet decomposition: at least one Laws energy measure, at least one Gabor feature, at least one Haralick feature, at least one Laplace feature, at least one Cooccurrence of Local Anisotropic Gradient Orientations (CoLIAGe) feature, at least one Gray Level Size Zone Matrix, at least one Gray Level Run Length Matrix, at least one Neighboring Gray Tone Difference Matrix, at least one raw intensity value, at least one quantitative pharmacokinetic parameter, at least one semi-quantitative pharmacokinetic parameter, at least one Gray Level Dependence Matrix, at least one shape feature, or at least one feature from at least one pre-trained Convolutional Neural Network (CNN) (Madabhushi: [0035]-[0036]).
As to claim 4, Madabhushi discloses the non-transitory computer-readable medium of claim 3, wherein the first-order statistic is one of a mean, a median, a standard deviation, a skewness, a kurtosis, a range, a minimum, a maximum, a percentile, or histogram frequencies ([0036]).
As to claim 7, Madabhushi and Schabath render obvious the non-transitory computer-readable medium of claim 1, wherein the tumor is an early-stage non-small cell lung cancer (ES-NSCLC) tumor (Madabhushi: title, [0003]; Schabath: page 35, Example 2).
As to claim 8, Madabhushi discloses the non-transitory computer-readable medium of claim 1, wherein the machine learning model is one of, or an ensemble of two or more of: a least absolute shrinkage and selection operator (Lasso)-regularized multivariate Cox-regression model, a naïve Bayes classifier, a support vector machine (SVM) with a linear kernel, a SVM with a radial basis function (RBF) kernel, a linear discriminant analysis (LDA) classifier, a quadratic discriminant analysis (QDA) classifier, a logistic regression classifier, a decision tree, a random forest, a diagonal LDA, a diagonal QDA, a neural network, an AdaBoost algorithm, a LASSO model, an elastic net, a Gaussian process classification, or a nearest neighbors classification ([0038]).
Regarding claims 10-13, 16 and 17, see the discussions above for claims 1-4, 7 and 8, respectively.  
As to claim 18, Madabhushi discloses a non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause a processor ([0073]; [0074]) to perform operations, comprising:
	accessing a training set comprising a plurality of medical imaging scans, wherein each medical imaging scan comprises an associated tumor of that medical imaging scan, and wherein, for each medical imaging scan, the associated tumor is associated with a known prognosis ([0043], tumor volume annotated by expert radiologist); 
	for each medical imaging scan of the training set:
	segmenting a peri-tumoral region around the tumor of that medical imaging scan ([0044]);
	extracting one or more intra-tumoral radiomic features from the tumor of that medical imaging scan and one or more peri-tumoral radiomic features from the peri-tumoral region of that medical imaging scan ([0045]-]0047]);
	training a machine learning model to generate a radiomic risk score (RRS) based on the known prognosis associated with the tumor of that medical imaging scan, the one or more intra-tumoral radiomic features from the tumor of that medical imaging scan, and the one or more peri-tumoral radiomic features from the peri-tumoral region of that medical imaging scan ([0056]-[0057]); and
	Madabhushi does not disclose that each tumor is associated with and one or more known clinico-pathological factors, and further does not disclose construct a clinical-radiomics score predictive of tumor prognoses based on the RRS, the one or more clinico-pathological factors for the tumor of that medical imaging scan, and the known prognosis for the tumor of that medical imaging scan.  However, this is well known in the art, as evidenced by Schabath (Fig.1, image-based features combined with clinical covariates; pages 15-17, Table 1, paragraph [0043]; Fig.1, predictive models; [0053], predictive treatment response; page 35, Example 2, predict overall survival among non-small cell lung cancer patients).  Schabath’s teaching provides the advantage of identifying patients that are unlikely to respond to immunotherapy ([0056]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Madabhushi’s invention according to Schabath.
As to claim 19, Madabhushi and Schabath render obvious the non-transitory computer-readable medium of claim 18, wherein the prognosis is one of disease-free survival (DFS), non-DFS, or a likelihood of DFS, and wherein, for each medical imaging scan of the training set, the associated tumor is an early-stage non-small cell lung cancer (ES-NSCLC) tumor (Schabath: page 35, Example 2; Madabhushi: title, [0003]; Schabath: page 35, Example 2).
As to claim 20, Madabhushi discloses the non-transitory computer-readable medium of claim 18, wherein at least one of the one or more intra-tumoral radiomic features or the peri-tumoral radiomic features comprise a first-order statistic of one or more of the following, extracted from one of that medical imaging scan or that medical imaging scan after transformation with one of a filter or a wavelet decomposition: at least one Laws energy measure, at least one Gabor feature, at least one Haralick feature, at least one Laplace feature, at least one Cooccurrence of Local Anisotropic Gradient Orientations (CoLIAGe) feature, at least one Gray Level Size Zone Matrix, at least one Gray Level Run Length Matrix, at least one Neighboring Gray Tone Difference Matrix, at least one raw intensity value, at least one quantitative pharmacokinetic parameter, at least one semi-quantitative  pharmacokinetic parameter, at least one Gray Level Dependence Matrix, at least one shape feature, or at least one feature from at least one pre-trained Convolutional Neural Network (CNN) ([0035]-[0036]).
Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi in combination with Schabath and U.S. Patent Application Publication 20210035296 to Mahrooghy et al. (hereinafter referred to as “Mahrooghy”).
As to claim 5, Madabhushi discloses the non-transitory computer-readable medium of claim 1, but does not disclose wherein the peri-tumoral region comprises a plurality of concentric peri-tumoral rings around the tumor, wherein the one or more peri-tumoral radiomic features comprise at least one peri-tumoral radiomic feature extracted from each peri-tumoral ring of the plurality of concentric peritumoral rings.  However, this is well known as evidenced by Mahrooghy (Fig.3B; [0140]; [0150]).  It would have been obvious to modify Madabhushi’s invention according to Mahrooghy because this would help avoid potential inaccurate estimates of irregular boundaries for benign masses (Mahrooghy, [0144]).  
As to claim 6, Madabhushi and Mahrooghy render obvious the non-transitory computer-readable medium of claim 5, wherein each peritumoral ring of the plurality of concentric peri-tumoral rings has a width between 2mm and 4mm, since Madabhushi suggests that a ring may be 2.5mm ([0019]).
Regarding claims 14 and 15, see the discussions above for claims 5 and 6, respectively.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi in combination with Schabath and U.S. Patent Application Publication 20090280479 to Hoon et al. (hereinafter referred to as “Hoon”).
As to claim 9, Madabhushi discloses the non-transitory computer-readable medium of claim 1, but does not disclose wherein the one or more clinico-pathological factors comprise at least one of a lympho-vascular invasion (LVI) or an American Joint Committee on Cancer (AJCC) stage.  However, LVI and AJCC stage are well known clinico-pathological factors, as evidenced by Hoon ([0075]).  It would have been obvious to one of ordinary skill in the art to utilize lympho-vascular invasion (LVI) or an American Joint Committee on Cancer (AJCC) stage as clinico-pathological factors because they are well known, and would provide an alternative to the clinico-pathological factors disclosed by Madabhushi.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665